Citation Nr: 0209989	
Decision Date: 08/16/02    Archive Date: 08/21/02

DOCKET NO.  01-03 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for bipolar disorder, type 
II, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his son


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from November 1968 to October 
1977.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDING OF FACT

The veteran's service-connected bipolar disorder, type II, is 
objectively shown to be productive of total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes and communication; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living, 
and disorientation to time or place.


CONCLUSION OF LAW

The criteria for an evaluation of 100 percent for the 
veteran's bipolar disorder, type II, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 2001); 
38 C.F.R. §§ 4.1-4.14, 4.125-4.130, Diagnostic Code 9432 
(2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102 and 3.159).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107).  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to notify a claimant of 
relevant evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  As set forth below, the RO's actions 
throughout the course of this appeal satisfied the 
requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in an April 2000 letter and rating decision of the evidence 
needed to substantiate his claim, and he was provided an 
opportunity to submit such evidence.  Moreover, in a March 
2001 statement of the case, the RO notified the veteran of 
regulations pertinent to increased rating claims, informed 
him of the reasons why his claim had been denied, and 
provided him additional opportunities to present evidence and 
argument in support of his claim.  The Board finds that the 
foregoing information provided to the veteran specifically 
satisfies the requirements of 38 U.S.C.A. § 5103 of the new 
statute in that the veteran was clearly notified of the 
evidence necessary to substantiate his claim for an increased 
rating.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  VA complied 
with the VCAA's duty to assist by aiding the veteran in 
obtaining outstanding medical evidence.  Private medical 
records have been received and the veteran has been afforded 
two VA examinations.  In addition, a March 2000 reconstructed 
Disability Determination from the Social Security 
Administration (SSA) reflects that the veteran began 
receiving disability benefits in September 1990.  In a letter 
received in April 2000, the SSA asserted that the evidence 
related to the veteran's SSA benefits could not be located.  
Instead, a "reconstructed" Disability Determination was 
submitted to show that the veteran had been receiving 
benefits since September 1990.  All known and available 
service, private, and VA medical records have been obtained 
and are associated with the veteran's claims file.  Thus, the 
obligation that the RO provide the claimant with any notice 
about how the responsibilities are divided between VA and the 
claimant in obtaining evidence is now moot.

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statute.  As such, there has been no prejudice to the veteran 
that would warrant development, the veteran's procedural 
rights have not been abridged, and the Board will proceed 
with appellate review.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (2001).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2001).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2001).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2001).  Finally, in 
cases where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran is currently assigned a 50 percent disability 
rating for bipolar disorder, type II, under the provisions of 
Diagnostic Code 9432.  The veteran now contends that his 
disorder is more disabling than initially evaluated, and he 
has appealed for an increased rating.  

As noted, the veteran has been initially assigned a 50 
percent disability rating for bipolar disorder, type II.  A 
70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routing activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9432 (2001).

The highest available rating, 100 percent, is warranted where 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  
38 C.F.R. § 4.130, Diagnostic Code 9432 (2001).

Though not ultimately determinative, the Global Assessment of 
Function (GAF) scale provides guidance and illustrates the 
veteran's "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness."  See 38 C.F.R. § 4.125 (2001); Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994).  
For example, a 41-50 score indicates "serious symptoms . . . 
OR any serious impairment in social, occupational, or school 
functioning . . . " and a 51-60 score reflects "moderate 
symptoms . . . OR moderate difficulty in social, 
occupational, or school functioning . . . ."

The veteran was provided with a VA examination for mental 
disorders in August 1999.  The claims file was reviewed in 
conjunction with the examination.  At that time, the veteran 
complained of hypomanic symptoms, though he did not endorse 
any depressive signs or suicidal or homicidal ideation.  He 
also exhibited no evidence of psychosis.  Upon examination, 
the veteran's mood was euthymic, and his affect was 
constricted and mood-congruent.  He exhibited no auditory, 
visual or tactile hallucinations, and showed no suicidal or 
homicidal ideation, intent, or plan.  He was cognitively 
intact, and his insight and judgment were both noted as 
"fair."  The examiner observed that the veteran had a 
history of both bipolar type II illness and panic disorder.  
She indicated that he continued to suffer from considerable 
symptomatology of both illnesses.  She also stated that if 
the veteran had not been as compliant with his outpatient 
psychiatrist and medication management as he was, his 
symptoms would have been even more disabling.  She maintained 
that he did have symptoms that were considerable enough to 
cause significant social and occupational impairment.  The 
veteran was diagnosed with bipolar disorder, type II, and 
panic disorder.  The examiner gave him a GAF score of 50.

An August 1999 letter from the veteran's psychiatrist, Eugene 
M. Dagon, M.D. is of record.  Dr. Dagon stated that he had 
treated the veteran since June 1987 and that while he 
continued to have some marital problems and mood swings, they 
were markedly attenuated from previous episodes, and had no 
further incidences of physical assaultive behavior.  Dr. 
Dagon also noted that the veteran had interpersonal 
difficulties.  An example of this cited by Dr. Dagon was when 
the veteran was asked to leave his son's little league 
baseball game due to his verbal outbursts and uncontrolled 
temper.  Dr. Dagon listed the veteran's diagnoses as bipolar 
disorder, mixed, in partial remission, and panic disorder.  

In a May 2000 statement, the veteran indicated that Dr. Dagon 
has been the only physician he had seen for his bipolar and 
panic disorders. 

In an October 2000 statement submitted by Dr. Dagon, the 
veteran's wife reported several instances in which the 
veteran acted erratically with uncontrolled anger.  
Initially, the veteran's wife asserted that he often "gets 
mad," "gives the appearance of explosiveness," and 
exhibits rigid and jerky movements when angered.  She 
reported, as stated previously, that the veteran has been 
expelled from his son's baseball games due to his 
uncontrolled anger and verbal outbursts.  They now watch the 
games from their car.  After one of the baseball games, the 
veteran became so enraged that he took the car leaving his 
family stranded three miles from home.  He later returned.  
The veteran's wife stated that the veteran has also been 
known to curse at the neighbor children when driving them to 
school.  He berated them, causing one neighbor to tell her 
that the children were "extremely nervous" around the 
veteran and she did not want him driving them to school.  She 
replied that he became easily irritated and explosive, and 
his behavior and mannerisms were severely exaggerated for the 
situation.  The veteran's wife reported that the veteran had 
also, on occasion, awakened during the night and proceeded to 
wake up everyone by opening and closing of doors, and 
slamming cabinets.  She asserted that he was "almost always 
nasty, bitter, and hostile."  In addition, she maintained 
that if things did not go his way, he acted like he was going 
to beat up everyone in sight.  He constantly complained of 
anxiety and depression, and would occasionally make 
statements indicating that he was going to kill himself or 
run away.  At other times, he would climb into bed and cover 
his head with the blanket for hours.  Finally, she indicated 
that the veteran has been known to be verbally abusive and 
explosive, perceiving criticism when none was intended.  

The veteran was provided with a VA examination for mental 
disorders in February 2001.  The claims file was reviewed in 
conjunction with the examination.  The veteran reported that 
things had "not changed much" since his August 1999 
examination.  He stated that he was still unable to avoid 
stressful situations and had not worked since 1991 because of 
his depressive symptomatology.  The veteran complained that 
he had difficulty socializing because he felt irritable and 
agitated.  He also complained of feeling depressed, 
hypomanic, and not wanting to interact with others. He 
reported that he only watched television and cared for his 
dogs.  He indicated that he often engaged in many activities, 
but did not finish any of them.  At times, he reported 
feeling unmotivated with a decreased energy level and 
decreased appetite.  He stated that his depressive and manic 
symptomatology was often preceded by episodes of sweating, 
palpitations, shakes, fear of impending doom, and intense 
anxiety.  Upon examination, the veteran was observed to be 
cooperative and to maintain good eye contact, though he had 
slight psychomotor retardation.  His mood was described as 
"okay," and his affected was slightly down and blunted.  He 
denied suicidal or homicidal ideation, or any auditory, 
visual, or tactile hallucinations.  He also denied signs and 
symptoms of psychosis and mania.  His speech was normal, and 
his insight and judgment were intact.  The examiner stated 
that the veteran had multiple symptoms consistent with 
bipolar and panic disorder, and it appeared to him that these 
disorders impaired his ability to function both 
occupationally and socially.  He was diagnosed with bipolar 
disorder, type II, currently depressed.  The examiner gave 
him a GAF score of 50.

In an April 2002 letter, Dr. Dagon indicated that the veteran 
had been in continuous treatment with him for bipolar 
disorder and panic disorder since 1987.  He reported that the 
veteran had a marked mood swing in October 2000, requiring 
the temporary use of stronger medication.  Following that 
treatment, Dr. Dagon stated that the veteran cleared fairly 
well.  He was noted as having had a number of smaller swings 
since that time.  Dr. Dagon asserted that the veteran was 
taking several medications for both of his disorders.  

The veteran was provided with a VA hearing in April 2002.  
During that hearing, the veteran, his wife, and his son 
testified.  At that time, the veteran reported that he 
suffered from anxiety, depression, suicidal ideations, and 
panic attacks.  While he asserted that some days were better 
than others, due to his medication, he indicated that he 
often he felt like "a roller coaster."  He reported 
instances of being angry, kicking a hole in the wall, 
grabbing a gun, and yelling and arguing with people.  He 
asserted that his medication was intermittently adjusted, and 
as such, he would feel "better" for a couple of weeks 
before the anxiety and panic attacks returned.  He indicated 
that his depression was manifested by anger, irritability, 
and dysphoric feelings.  He asserted that he had no real 
friends and was "extremely sensitive" to things said by 
people he associated with.  He reported difficulties with 
concentration, citing an inability to complete a book or 
watch a television program in its entirety.  He also 
discussed problems with his memory.  The veteran's wife 
testified that he was continuously agitated, unable to sleep 
at night, did not groom himself appropriately, and repeatedly 
called his son's school to argue about his grades.  She also 
indicated that they had no social life.  The veteran's son 
reported that he was obsessive. 

After a complete review of the claims file and considering 
all the evidence of record, the Board finds that the evidence 
more nearly approximates a 100 percent disability rating.  
The evidence shows that the veteran's bipolar disorder, type 
II, exhibits symptoms compatible with total occupational and 
social impairment.  

The record reflects that the veteran consistently complained 
of, and was found to exhibit grossly inappropriate behavior, 
persistent threats of hurting self or others, continuous 
depression, an inability to maintain employment, an impaired 
impulse control, and a failure to perform activities of daily 
life.  In particular, the veteran reported that he was unable 
to continue working due to his depressive symptomatology and 
inability to socialize with others.  The evidence of record 
shows that he has uncontrolled anger, verbal outbursts, an 
inability to socialize, suicidal ideations, and depression.  
In her October 2000 statement, the veteran's wife reported 
several instances in which the veteran was "out of control" 
and "explosive."  She observed complaints of anxiety and 
depression, and recalled his threats of suicide and running 
away.  In August 1999, the VA examiner stated that the 
veteran's symptomatology was considerable enough to cause 
"significant social and occupational impairment," and the 
March 2001 VA examiner reiterated that finding by stating 
that the veteran's ability to function occupationally and 
socially was impaired by his bipolar and panic disorders.  At 
his April 2002 hearing, both the veteran and his wife 
affirmed the findings of the VA examiners by maintaining that 
he has no friends or social life, is unable to concentrate 
for an extended period of time, is obsessive, and often 
becomes enraged.  As such, the veteran's wife asserted that 
he has punched more than a few holes in their walls.  While 
the veteran was coherent and had intact judgment and insight 
at his two VA examinations, his reported behavior reflects 
him as being withdrawn from society.  He has asserted that he 
does not do anything besides watch television and care for 
his dogs, and his wife reported that he often retreated to 
his bed.  Finally, the veteran was given two separate GAF 
scores of 50, indicating that he has serious impairment in 
his social and occupational functioning.  

The Board has considered the veteran's GAF scores and finds 
that they are supportive of a 100 percent rating evaluation 
for bipolar disorder, type II.  He has been given two scores 
of 50, and such scores reflect serious symptoms that in this 
case result in severe impairment in social and occupational 
functioning consistent with a disability rating of 100 
percent under the provisions of Diagnostic Code 9432.  While 
some of the symptomatology demonstrated on VA examinations 
arguably appear to warrant a lesser rating, the Board must 
juxtapose this evidence with the records from the veteran's 
treating physician and the statements submitted by Dr. Dagan 
on behalf of the veteran's wife.  In this regard, the Board 
has considered the benefit of the doubt rule in the present 
case, and as the evidence appears to be in equipoise, the 
benefit of the doubt is resolved in the veteran's favor.  38 
U.S.C.A. §§ 1155, 5107 (West Supp. 2001); 38 C.F.R. § 4.130, 
Diagnostic Code 9432 (2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-56 (1990). 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations must be considered.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  This 
includes the provisions of 38 C.F.R. § 3.321 (b)(1) (2001).  
The Board finds, in this case, that the disability picture 
for the veteran's bipolar disorder, type II, is not so 
exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  It has not been shown 
that the veteran has required frequent hospitalizations for 
his bipolar disorder.  Moreover, there is no evidence that 
the veteran's bipolar disorder has markedly interfered with 
his employment such as to render impractical the regular 
schedular standards.  The Board finds the regular schedular 
standards to be appropriate in this case.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  


ORDER

Entitlement to a rating evaluation of 100 percent for the 
veteran's bipolar disorder, type II, is granted subject to 
the laws and regulations governing the payment of monetary 
benefits. 



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

